UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-54464 THUNDER ENERGIES CORPORATION (Exact Name of Registrant as specified in its charter) Florida 45-1967797 (State or jurisdiction of Incorporation or organization (I.R.S Employer Identification No.) 1444 Rainville Road, Tarpon Springs, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 727-940-3944 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer”, “accelerated filer” “smaller reporting company” and “emergin growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller company) Smaller reporting company x Emerging growth company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨ No x. The number of shares of the issuer’s common stock, par value $.001 per share, outstanding as of May 10, 2017 was 17,548,743. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Condensed Financial Statements. 3 Condensed Balance Sheets as of March 31, 2017 (unaudited) and December 31, 2016 (audited). 3 Condensed Statements of Operations for the three months ended March 31, 2017 and 2016 (unaudited). 4 Condensed Statements of Cash Flows for the three months ended March 31, 2017 and 2016 (unaudited) 5 Notes to Condensed Financial Statements (unaudited). 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures. 22 Part II. Other Information. Item 1. Legal Proceedings. 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 23 Item 4. Mine Safety Disclosures. 23 Item 5. Other Information. 23 Item 6. Exhibits. 24 Signatures 25 2 Part I. Financial Information Item 1. Financial Statements. THUNDER ENERGIES CORPORATION Condensed Balance Sheets March 31, December 31, ASSETS Current Assets Cash $ $ Total Current Assets Non-current assets Intangible assets, net of accumulated amortization and impairment of $14,970 and $14,920, respectively Total non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accrued interest $ $ Accrued compensation, related parties Convertible note payable, net of discount of $47,994 and $0, respectively Derivative liability Note payable, related parties Total Current Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES Stockholders' Deficit Preferred stock: $0.001 par value, 750,000,000 authorized; 50,000,000 and 50,000,000 shares issued and outstanding, respectively Common stock: $0.001 par value 900,000,000 authorized; 17,398,743 and 17,136,743 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to financial statements 3 Table of Contents THUNDER ENERGIES CORPORATION Condensed Statements of Operations For the Three Months Ended March 31, REVENUE $ $ OPERATING EXPENSES Research and development Professional fees Selling, general and administrative expenses Total operating expenses Net loss from operations ) ) Other income (expense) Interest expense ) ) Interest expense related to derivative liability ) Net loss before income taxes ) ) Income taxes Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number ofshares outstanding See notes to financial statements 4 Table of Contents THUNDER ENERGIES CORPORATION Condensed Statements of Cash Flows For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustment to reconcile net loss to net cash used in in operations: Amortization 50 50 Initial fair value of derivative convertible note included as interest Stock based compensation Changes in assets and liabilities: Increase (decrease) in operating liabilities: Accounts payable ) Accrued interest Accrued expenses, related parties Net Cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Payment made for patent ) Net Cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from shareholder loans Proceeds from notes payable Net Cash provided by financing activates Net increase in cash Cash Beginning of period End of period $ $ Supplemental cash flow information Cash paid for interest $ $ Cash paid for taxes $ $ Non-cash transactions: Derivative convertible liability recorded $ $ See notes to financial statements. 5 Table of Contents THUNDER ENERGIES CORPORATION Notes to Condensed Financial Statements
